Petitioner commenced this proceeding challenging a tier III disciplinary determination finding him guilty of providing unauthorized legal assistance to another inmate. The Attorney General has advised this Court that the administrative determination at issue has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has been afforded all the relief to which he is entitled, this matter is dismissed as moot (see Matter of Robertson v Bezio, 65 AD3d 771, 771 [2009]).
Cardona, EJ, Mercure, Lahtinen, Kane and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.